*456The finding of neglect is supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]), including the caseworker’s testimony that respondent permitted her husband to babysit for one of the children even though the husband had thrown lighter fluid on respondent and had threatened to set her and the stepchildren on fire, had “poked” one of the stepchildren with a knife when the child tried to intervene in a fight between respondent and the husband, and used marijuana in the home (see Nicholson v Scoppetta, 3 NY3d 357, 371-372 [2004]). There is no basis to disturb the court’s credibility determinations (see Matter of Kelly A. [Ghyslaine G.], 95 AD3d 784 [1st Dept 2012]). Concur — Tom, J.P., Mazzarelli, Moskowitz, Abdus-Salaam and Feinman, JJ.